Citation Nr: 1456496	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-09 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epilepsy (seizure disorder).

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1975 to November 1975.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that additional evidence was added to the claims file after the issuance of the August 2013 supplemental statement of the case.  However, in an April 2014 statement, the Veteran waived initial RO review of the new evidence and thus a remand is not required for this purpose.  38 C.F.R. § 20.1304(c) (2014).

In March 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  In an unappealed May 2002 rating decision VA denied entitlement to service connection for a seizure disorder.

2.  The evidence received since the May 2002 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  The most probative medical and other evidence of record relates the Veteran's seizure disorder to his active service.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2014).

2.  New and material evidence has been received since the May 2002 rating decision to reopen the claim of entitlement to service connection claim for a seizure disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A seizure disorder was incurred during the appellant's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
The requirements of the Veterans Claims Assistance Act of 2000 have been met.  Given the favorable decision below, a detailed explanation of how VA complied with the Act is unnecessary.  

Petition to Reopen

The appellant was denied entitlement to service connection for a seizure disorder in a May 2002 rating decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Since he did not express disagreement with the decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302.  The Board must now determine whether new and material evidence has been received to reopen the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the final May 2002 rating decision, the evidence of record did not support a nexus opinion linking his current seizure disorder to service.  Since the Veteran's claim to reopen was presented in July 2010, he has submitted an April 2014 medical nexus opinion. 

The newly received evidence constitutes new and material evidence sufficient to reopen the claim because it was not previously of record and it demonstrates a previously unestablished fact (i.e., a nexus opinion) that raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

Having received new and material evidence, the Board is reopening the previously denied claim of entitlement for service connection for epilepsy.

Seizure Disorder

The Veteran contends that he is entitled to service connection for a seizure disorder.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service treatment records from November 1975 show a medical board finding of a seizure disorder that pre-existed service.  In addition, a September 2008 private treatment note from Neurology Neurodiagnostic Pain, indicates the Veteran has had a "lifelong seizure disorder, which probably began in his early teens or adolescence." 

When an issue is raised as to whether the disorder claimed by the veteran pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service.  In determining whether a particular condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

The Veteran's October 1975 entrance examination report did not note any diagnosis of epilepsy or seizure disorder.  Therefore, the law requires that he be presumed to have been neurologically sound upon entry to service. 

VA bears the legal burden of rebutting the presumption of soundness by demonstrating the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service (i.e., there was no increase in the disability during service or any increase in the disability was due to natural progression).  38 U.S.C.A. § 1153.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Assuming, arguendo, the Board is able to satisfy the preexistence prong and establish the Veteran's seizure disorder existed prior to service, a rebuttal would still fail as to the aggravation prong.  In this regard, service treatment records from November 1975 clearly indicate the Veteran was hospitalized for eight days after an alleged grand mal seizure, and was ultimately discharged pursuant to a medical board finding of a seizure disorder.  This evidence reflects that there was an increase in the epilepsy during service and there is no evidence that this was due to the natural progress of the disease.

The Board therefore cannot find that there is clear and unmistakable evidence that a seizure disorder was not aggravated by service.  The Veteran is thus presumed to have been sound with regard to this disorder at the time of entry into service.  The only remaining issue is whether the Veteran's seizure disorder was incurred in service.  Id. (in cases where the presumption of soundness cannot be rebutted, claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Here, an April 2014 statement from the Veteran's VA neurologist confirms a current diagnosis of a seizure disorder.  Service treatment records demonstrate an incurrence of a seizure disorder in November 1975.  Finally, the April 2014 statement from the Veteran's neurologist indicates his current seizure disorder is related to service.  Given the foregoing, and resolving reasonable doubt in favor of the Veteran, the evidence of record warrants service connection.  The appeal is allowed.

In reaching this decision the Board has resolved reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a seizure disorder.  

Entitlement to service connection for a seizure disorder is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


